902 N.E.2d 1079 (2009)
In re RAMON J., a Minor
(People State of Illinois, petitioner,
v.
Ramon J., respondent).
No. 107335.
Supreme Court of Illinois.
March 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. Ramon J., case Nos. 2-06-0778 & 2-07-0762 cons. (07/23/08). The appellate court is directed to reconsider its judgment in light of People v. M.W., case No. 104519 (opinion filed 01/23/09), to determine if a different result is warranted.